DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-11 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 11, which set forth the limitation of “the elastic component” on the first line of both claims; there is insufficient antecedent basis for this limitation in the claims. Furthermore, it is unclear what exact structure the limitation of “the elastic component” entails and/or how it relates to the implant system as a whole; thus, one having ordinary skill in the art would not reasonably be appraised of the scope of the invention, thereby rending the claims indefinite.
Regarding claim 19, which depends from independent claim 18 which sets forth a method of surgically reconstructing a ball-and-socket joint including the steps of inserting the head within the cup, which has been attached to a socket/acetabulum of a patient, and attaching the elastic retainer over an open end of the cup to partially cover and retain/secure the head within molding the elastic retainer over an annular flange of the inner liner, such that “the elastic retainer and the inner liner are of substantially unitary, or monolithic, construction”; however this parameter is found to be confusing since it is not clear how exactly the elastic retainer and inner liner would be molded together while already being partially implanted in the patient, i.e. the inner liner is concentrically attached within the cup, and the cup is attached to/within a socket/acetabulum of the patient.  Furthermore, the originally filed specification of the current application at hand is completely silent regarding any explanation and/or details of how the elastic retainer and inner liner would be molded together while the cup has already been attached/implanted in the patient, specifically there is no mentioned of the method steps of implanting the cup and then molding the elastic retainer over the inner liner; and therefore one having ordinary skill in the art would not reasonably be appraised of the scope of the invention, thereby rending the claim indefinite.

Examiner’s Notes
It is to be noted that in device/apparatus claims, claims 1-17 in the instant case, only the claimed structure of the final device bears patentable weight; intended use/functional language and method of making/manufacturing are considered to the extent that they further define the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 12, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huebner (US Patent No. 5,824,108).
Regarding claim 1, Huebner discloses an implant system for reconstructive surgery of a ball-and-socket joint, illustrated in Figures 1-4B, the implant system comprising a cup (12) having a substantially hemispherical inner contour; a head (20) configured for at least partial insertion within the cup, the head having an outer contour that is spherically-shaped, at least over portions of the head that are capable of contacting the inner contour of the cup over a predetermined range of motion of the ball-and-socket joint; and an elastic retainer (16) comprising an inner contour that is at least a cross-sectional segment of a spherical shape having substantially a same radius as the inner contour of the cup, illustrated in Figures 3A-4B, wherein the elastic retainer (16) is configured for attachment over an open end (28) of the cup (12) to partially cover and retain the head (20) within the cup, and wherein, when securing the head within the cup, the elastic retainer is configured to allow the outer contour of the head to freely rotate and/or pivot against the inner contour of the cup over the predetermined range of motion of the ball-and-socket joint; wherein the elastic retainer is configured to prevent post-surgical 
Regarding claims 2 and 3, Huebner discloses the implant system of claim 1, wherein the elastic retainer (16) comprises a high- durometer elastomeric material having an elasticity and tensile strength that is sufficient to provide dynamic support to the head and cup (Column 4, Line 66 – Column 5, Line 4 & Column 5, Line 14-17).
Regarding claim 4, Huebner discloses the implant system of claim 1, wherein the inner contour of the elastic retainer (16) forms a lip (43) at an upper surface and has a narrower diameter than a diameter of the head (20) for retaining the head within the cup, illustrated in Figures 2 and 3A.
Regarding claims 5 and 6, Huebner discloses the implant system of claim 4, wherein the elastic retainer (16) has an exterior channel (44) formed circumferentially about and adjacent to the upper surface of the elastic retainer, wherein the exterior channel (44) is configured to retain a locking ring (18) positioned thereon, and is configured to resist radial expansion of the elastic retainer to resist a dislocation of the head (20) from the cup, illustrated in Figures 2-4B (Column 4, Line 51 – Column 5, Line 17).
Regarding claim 12, Huebner discloses the implant system of claim 1, wherein a lower surface (42) of the elastic retainer (16) is configured to be fixed coincidently and concentrically over an upper, open surface (40) of the cup (12), the elastic retainer having a substantially similar diameter to a diameter of the cup at the upper, open surface of the cup, illustrated in Figures 2-4B (Column 4, Lines 35-45).
Regarding claim 16, Huebner discloses the implant system of claim 1, wherein the elastic retainer (16) comprises holes (54) in one or more sides of the elastic retainer that allow, when the head receives a force in a direction of dislocation, for the elastic retainer to be compressed and/or deformed by reducing a size of the holes, while maintaining sufficient tensile strength of the elastic retainer to retain the head within the cup, illustrated in Figures 2-4B (Column 4, Line 66 – Column 5, Line 17).
Regarding claim 17, Huebner discloses the implant system of claim 1, wherein the cup (12) comprises a metal or metal alloy (Column 4, Lines 13-14).
Regarding claims 18 and 20, Huebner discloses a method of surgically reconstructing a ball-and-socket joint comprising providing an implant device (10), illustrated in Figures 1 and 2, for surgically reconstructing the ball-and-socket joint, the implant device comprising a cup (12) having a substantially hemispherical inner contour; a head (20) having an outer contour that is spherically-shaped, at least over portions of the head that are capable of contacting the inner contour of the cup over a predetermined range of motion of the ball-and-socket joint when implanted within the patient; and an elastic retainer (16) comprising an inner contour that is at least a cross- sectional segment of a spherical shape having substantially a same radius as the inner contour of the cup; attaching the cup to or within an acetabulum (Column 4, Lines 2-3); inserting the head (20), at least partially, within the cup; attaching the elastic retainer (16) over an open end of the cup to partially cover and retain the head within the cup, thereby securing the head within the cup, wherein the elastic retainer allows the outer contour of the head to freely rotate and/or pivot against the inner contour of the cup over the predetermined range of motion of the ball-and-socket joint; attaching a stem to or within a femur; fixedly attaching the head to the stem, so that the head is rigidly attached to the stem to prevent relative movements between .

Claims 1-6, 11, 12, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiley (US Patent No. 5,019,105).
Regarding claim 1, Wiley discloses an implant system for reconstructive surgery of a ball-and-socket joint, illustrated in Figures 1 and 2, the implant system comprising a cup (12) having a substantially hemispherical inner contour; a head (39) configured for at least partial insertion within the cup, the head having an outer contour that is spherically-shaped, at least over portions of the head that are capable of contacting the inner contour of the cup over a predetermined range of motion of the ball-and-socket joint; and an elastic retainer (46, i.e. the lower cylindrical portion of liner 14) comprising an inner contour that is at least a cross-sectional segment of a spherical shape having substantially a same radius as the inner contour of the cup, wherein the elastic retainer is configured for attachment over an open end of the cup to partially cover and retain the head (39) within the cup (12), and wherein, when securing the head within the cup, the elastic retainer is configured to allow the outer contour of the head to freely rotate and/or pivot against the inner contour of the cup over the predetermined range of motion of the ball-and-socket joint; wherein the elastic retainer is configured to prevent post-surgical dislocation of the head from the cup, illustrated in Figures 1 and 2 (Column 4, Lines 33-34; Column 4, Line 67 – Column 5, Line 22 & Column 5, Lines 49-57).
Regarding claims 2 and 3, Wiley discloses the implant system of claim 1, wherein the elastic retainer (46) comprises a high- durometer elastomeric material having an elasticity and 
Regarding claim 4, Wiley discloses the implant system of claim 1, wherein the inner contour of the elastic retainer (46) forms a lip (38) at an upper surface having a narrower diameter than a diameter of the head for retaining the head (39) within the cup, illustrated in Figure 2 (Column 5, Lines 9-13).
Regarding claims 5 and 6, Wiley discloses the implant system of claim 4, wherein the elastic component has an exterior channel (outer wall portion 46 below lip 40) formed circumferentially about and adjacent to the upper surface of the elastic retainer, wherein the exterior channel is configured to retain a locking ring (16) positioned thereon, and is configured to resist radial expansion of the elastic retainer to resist a dislocation of the head (39) from the cup, illustrated in Figures 1 and 2 (Column 5, Lines 49-58 & Column 6, Lines 1-2).
Regarding claim 11, Wiley discloses the implant system of claim 1, wherein the inner contour of the elastic component comprises a low friction bearing surface (Column 5, Lines 6-8).
Regarding claim 12, Wiley discloses the implant system of claim 1, wherein a lower surface of the elastic retainer (46) is configured to be fixed coincidently and concentrically over an upper, open surface (at 24) of the cup (12), the elastic retainer having a substantially similar diameter to a diameter of the cup at the upper, open surface of the cup, illustrated in Figures 1 and 2.
Regarding claim 16, Wiley discloses the implant system of claim 1, wherein the elastic retainer (46) comprises holes (36) in one or more sides of the elastic retainer that allow, when the head (39) receives a force in a direction of dislocation, for the elastic retainer to be compressed and/or deformed by reducing a size of the holes, while maintaining sufficient tensile strength of 
Regarding claim 17, Wiley discloses the implant system of claim 1, wherein the cup (12) comprises a metal or metal alloy (Column 4, Lines 54-55).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wiley.
Regarding claims 13-15, Wiley discloses the implant system of claim 1, wherein the cup (12) comprises an inner liner (14) that is concentrically attached within the cup, the inner liner (14) comprising an upper annular flange extending from an upper surface (24) of the cup, wherein the elastic retainer (46) is attached/connected with the inner liner (14) such that the elastic retainer (46) and the inner liner (14) are of a substantially unitary, or monolithic, construction, illustrated in Figures 1 and 2; and though it is not specifically disclosed that the elastic retainer comprises an annular channel which is molded over an upper annular flange of the inner liner, and/or the upper annular flange comprises holes such that material of the elastic retainer solidifies within the holes to secure the elastic retainer to the inner liner, these parameters are considered method steps/parameters, and though these method steps/parameters have been taken into account, they do not bear patentable weight since in device/apparatus In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see MPEP 2113). Thus, as long as the prior art meets the structural requirements and is capable of performing the functions, the prior art meets the limitations.  In the instant case, the device/implant of Wiley meets all the structural limitations set forth in the claim and is capable of performing the intended function of a ball-and-socket joint prosthesis, and therefore reads on the claim.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huebner as applied to claim 6 above, and in view of Oh (US Patent No. 4,795,471).
Regarding claim 7, Huebner discloses the implant system of claim 6, but fails to teach the locking ring comprising first and second ends, wherein the second end has a recess formed therein, and the first end is configured for insertion within the recess of the second end.
	However, Oh teaches an implant system for a ball-and-socket joint, comprising a cup (59), a head (17) movably received within the cup and a locking ring (63) to hold the head in articulating position within the cup; wherein the locking ring (63) comprises a first end (83) and a second end (81), the second end having a recess (85) formed therein, wherein the first end (83) is configured for insertion within the recess (85) of the second end to secure the locking ring 
	In view of the teachings of Oh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the locking ring, of the implant system of Huebner, to comprise first and second ends, wherein the second end has a recess formed therein, and the first end is configured for insertion within the recess of the second end; the first and second ends facilitating the assembly of the locking ring, around the head/stem, into a substantially continuous annular shape, as taught by Oh.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wiley in view of Oh.
Regarding claims 18 and 20, Wiley discloses a method of surgically reconstructing a ball-and-socket joint in a subject, the method comprising providing an implant device (10), illustrated in Figures 1 and 2, wherein the implant device (10) comprises a cup (12) having a substantially hemispherical inner contour; a head (39) having an outer contour that is spherically-shaped, at least over portions of the head that are capable of contacting the inner contour of the cup over a predetermined range of motion of the ball-and-socket joint when implanted within the patient; and an elastic retainer (46, i.e. the lower cylindrical portion of liner 14) comprising an inner contour that is at least a cross- sectional segment of a spherical shape having substantially a same radius as the inner contour of the cup; attaching the cup (12) to or within an acetabulum; inserting the head, at least partially, within the cup; attaching the elastic retainer (46) over an open end of the cup to partially cover and retain the head (39) within the cup, thereby securing the head within the cup, wherein the elastic retainer allows the outer contour of the head to freely 
	However, Oh teaches a method of surgically reconstructing a ball-and-socket joint, illustrated in Figures 1 and 2, wherein the ball-and-socket joint has a stem (13) fixedly attached to a head (17), and wherein the stem is attached to/within a femur (Column 4, Lines 36-38 & Column 6, Lines 57-58).
	In view of the teachings of Oh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the method of surgically reconstructing a ball-and-socket joint, of Wiley, to include fixedly attaching the head to a stem and attaching the stem to/within a femur, as taught by Oh, since this is a well-known step in the art for surgically reconstructing of a ball-and-socket/hip joint; the stem being a means of attaching/retaining the head in an appropriate positon, i.e. by being implanted in the femur, such that the head can articulate with the acetabular cup and complete the reconstruction.

Allowable Subject Matter
Claims 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973.  The examiner can normally be reached on Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774